   8:20-cv-00083-RFR-MDN Doc # 10 Filed: 06/08/20 Page 1 of 1 - Page ID # 44



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNION PACIFIC RAILROAD
COMPANY,
                                                                   8:20CV83
                      Plaintiff,

       v.                                                           ORDER

GREENFIELD LOGISTICS, LLC,

                      Defendant.


       This matter is before the Court on the parties’ Joint Stipulation for Dismissal (Filing
No. 8) informing the Court that they have reached an agreement to fully settle this case.
The parties jointly stipulate to dismiss the case but request the Court “retain jurisdiction
over this matter until the obligations under the settlement agreement have been fully
satisfied.” The parties project those obligations will be satisfied by May 1, 2022. Based
on the foregoing,

       IT IS ORDERED:
       1.     The parties’ Joint Stipulation for Dismissal (Filing No. 8) is approved.
       2.     This case is dismissed, with each party to bear their own costs and fees.
       3.     The Court retains jurisdiction to enforce the parties’ settlement agreement
              until May 1, 2022.

       Dated this 8th day of June 2020.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge
